Title: To Alexander Hamilton from Benjamin Lincoln, 8 September 1790
From: Lincoln, Benjamin
To: Hamilton, Alexander


Boston, September 8, 1790. “I find in the 36 page of the new collection act that no drawback of the duties paid on any goods wares & merchandize imported shall be received on the exportation of such goods unless they shall be reshipped in the same casks, cases, chests, boxes or other packages in which they were originally imported.… Among goods wares & Merchandises there are some articles which are imported in bulk & are not contained in any case, cask or package, such as Iron, salt, Fish, Hemp, lead, steel, Cables &c. Many of those articles are exported from this state.… If it was not intended by Congress that all goods, wares & Merchandise subject to a duty on importation should be intitled to a drawback on exportation it would have been an agreeable circumstance if they had made the exception of all such as were not contained in some cask, case, chest, box, or other package.… I supposed myself authorised to admit a quantity of salt to be entered for exportation for it was one of those cases in which no fraud could be experienced for the salt was unladen from the importing ship into the exporting ship under the inspection of the same officer. Fish & other articles may be under like circumstances. If in your opinion I have constructed the law too liberality & have too strenuously attended to the interest of the Merchant I wish you would hint it as nothing would make me more happy than your sentiments on the subject.…”
